                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


SHIRLEY JOHNIGAN                                                                 CIVIL ACTION

VERSUS                                                                           NO. 17-11793

ETHICON, INC. ET AL                                                              SECTION "L" (1)



                                       ORDER & REASONS

        Before the Court is a motion for summary judgment filed by Defendants Ethicon Endo-

Surgery, Inc.; Ethicon US, LLC; Ethicon, Inc.; and Johnson & Johnson. R. Doc. 26. The motion

is unopposed. Accordingly, the Court considers Defendants’ statement of uncontested facts to be

admitted pursuant to Local Rule 56.2. Although the dispositive motion is unopposed, summary

judgment is not automatic, and the Court must determine whether Defendants have shown

entitlement to judgment as a matter of law. See, e.g., Johnson v. Pettiford, 442 F.3d 917, 918 (5th

Cir. 2006); Fed. R. Civ. P. 56(a).

        In her complaint, Plaintiff Shirley Johnigan alleges Prolene® Polypropylene Mesh (“Prolene”)

implanted during her hernia surgery was unreasonably dangerous and caused her damages. R. Doc. 1.

at ¶¶ 22–25. She contends the unreasonably dangerous condition of the product caused her to incur a

hernia recurrence. Id. at ¶ 24. Based on these allegations, Plaintiff seeks damages pursuant to Louisiana

Revised Statute 9:2800.55 (construction or composition defect); Louisiana Revised Statute 9:2800.56

(design defect); Louisiana Revised Statute 9:2800.57 (inadequate warning); Louisiana Revised Statute

9:2800.58 (breach of express warranty); and redhibition.

        According to Defendants’ statement of material fact, which the Court accepts as true,

although this Court set a deadline of October 24, 2018 for Plaintiff to produce reports from her
expert witnesses, R. Doc. 18, Plaintiff has not produced any expert reports substantiating her

claims, R. Doc. 26-2 at ¶¶ 4–5. Based on the absence of an expert report, Defendants’ contend

Plaintiff has no proof that: (1) “her alleged damages were caused by a characteristic of Prolene

that rendered it unreasonably dangerous. . . ,” (2) “the Prolene at issue was unreasonably dangerous

in construction or composition, as defined in La. Rev. Stat. Ann. 9:2800.55,” (3) “Prolene is

unreasonably dangerous in design, as described in La. Rev. Stat. Ann. 9:2800.56. . . ,” (4) “the

Prolene at issue was unreasonably dangerous because of an inadequate warning, as described in

La. Rev. Stat. Ann. 9:2800.57. . . ,” or (5) “that Prolene was unreasonably dangerous because of

nonconformity to an express warranty, as described in La. Rev. Stat. Ann. 9:2800.58.” Id. at ¶¶

6–10. Defendants further argue that, because she offers no proof the Prolene was defective,

Plaintiff’s redhibition claim necessarily fails. R. Doc. 26-1 at 2, 10.

       In the absence of any opposition filed by the Plaintiffs, the Court concludes that this

satisfies Defendants’ burden of showing they are entitled to judgment as a matter of law.

Accordingly,

                                          CONCLUSION

       IT IS ORDERED that the motion for summary judgment filed by Defendants Ethicon Endo-

Surgery, Inc.; Ethicon US, LLC; Ethicon, Inc.; and Johnson & Johnson, R. Doc. 26, be and hereby is

GRANTED.

       IT IS FURTHER ORDERED that there be judgment in favor of Defendants and against

Plaintiff Shirley Johnigan.

       New Orleans, Louisiana on this 5th day of December 2018.



                                                   ______________________________
                                                        U.S. District Court Judge

                                                  2
